PER CURIAM.
K.D.’s mother and father have separately challenged an order terminating their parental rights. A review of the record in this matter indicates that the Department of Health and Rehabilitative Services met its burden of establishing the need for termination of parental rights by clear and convincing evidence. See § 39.464(3), Fla. Stat. (1991); Padgett v. Dep’t of Health & Rehabilitative Services, 577 So.2d 565 (Fla. 1991). We, accordingly, affirm.
Affirmed.
DANAHY, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.